
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDED AND RESTATED
ADEPTUS HEALTH INC.
2014 OMNIBUS INCENTIVE PLAN


1.    Purpose.    

        (a)   The purpose of the Amended and Restated Adeptus Health Inc. 2014
Omnibus Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, including incentive compensation measured by
reference to the value of Common Stock, thereby strengthening their commitment
to the welfare of the Company and its Affiliates and aligning their interests
with those of the Company's stockholders.

        (b)   The Adeptus Health Inc. 2014 Omnibus Incentive Plan (the "Original
Plan") was originally adopted by the Board on June 23, 2014, and was amended and
restated as of the Effective Date, conditioned on, and subject to, the approval
of the Company's stockholders at its 2016 annual meeting. Notwithstanding
anything in the Plan to the contrary, Awards may be granted under the Plan prior
to and conditioned upon the stockholder approval of the Plan; provided, however,
that if such shareholder approval is not obtained, both the Plan and the Awards
granted under the Plan, shall be void ab initio, and the terms of the Original
Plan shall remain in full force and effect without regard to this amendment and
restatement.

2.    Definitions.    The following definitions shall be applicable throughout
the Plan.

        (a)   "Absolute Share Limit" has the meaning given such term in
Section 5(b) of the Plan.

        (b)   "Affiliate" means any Person that directly or indirectly controls,
is controlled by or is under common control with the Company. The term "control"
(including, with correlative meaning, the terms "controlled by" and "under
common control with"), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

        (c)   "Award" means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award, Other Cash-Based Award and
Performance Compensation Award granted under the Plan.

        (d)   "Award Agreement" means the document or documents by which each
Award (other than an Other-Cash Based Award) is evidenced, which may be in
written or electronic form.

        (e)   "Board" means the Board of Directors of the Company.

        (f)    "Cause" means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) "Cause," as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of "Cause" contained
therein), (A) the Participant's gross negligence or willful misconduct in the
performance of Participant's duties to the Service Recipient; (B) the
determination of the Board that the Participant has committed a felony or other
crime causing harm to the Company or its Affiliates or any act constituting
fraud with respect to the Company or its Affiliates; (C) breach by the
Participant of any terms or conditions of any agreement or obligation to the
Company or its Affiliates; (D) the Participant shall have refused to perform
directives of the Board or any officer to whom such Participant reports, or the
board of directors of any Affiliate (or any officer of such Affiliate) that are
consistent with the scope and nature of Participant's duties and
responsibilities as an employee or service provider of the Company or its
Affiliates; or (E) the Participant shall have engaged in the unlawful use
(including being under the influence) or possession of illegal drugs.

--------------------------------------------------------------------------------



        (g)   "Change in Control" means:

          (i)  the acquisition (whether by purchase, merger, consolidation,
combination or other similar transaction) by any Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% (on a fully diluted basis) of either (A) the then outstanding shares of
Common Stock, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock, treating, for the avoidance of doubt, all then-outstanding LLC
Units as shares of Common Stock assuming the full exchange of
then-outstanding LLC Units for shares of Common Stock in accordance with the
Exchange Provision or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Company or any Affiliate; (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate; or (III) in respect of
an Award held by a particular Participant, any acquisition by the Participant or
any group of Persons including the Participant (or any entity controlled by the
Participant or any group of Persons including the Participant);

         (ii)  during any period of 24 months, individuals who, at the beginning
of such period, constitute the Board (the "Incumbent Directors") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or

        (iii)  the sale, transfer or other disposition of all or substantially
all of the assets of the Company to any Person that is not an Affiliate of the
Company.

        (h)   "Code" means the Internal Revenue Code of 1986, as amended, and
any successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

        (i)    "Committee" means the Compensation Committee of the Board or any
properly delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

        (j)    "Common Stock" means the Class A common stock, par value $0.01
per share, of the Company (and any stock or other securities into which such
Common Stock may be converted or into which it may be exchanged).

        (k)   "Company" means Adeptus Health Inc., a Delaware corporation, and
any successor thereto.

        (l)    "Date of Grant" means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.

2

--------------------------------------------------------------------------------



        (m)  "Designated Foreign Subsidiaries" means all Affiliates organized
under the laws of any jurisdiction or country other than the United States of
America that may be designated by the Board or the Committee from time to time.

        (n)   "Detrimental Activity" means any of the following:
(i) unauthorized disclosure of any confidential or proprietary information of
the Company or its Affiliates; (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Service Recipient for
Cause; (iii) the breach of any noncompetition, nonsolicitation or other
agreement containing restrictive covenants, with the Company or its Affiliates;
or (iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.

        (o)   "Disability" means, as to any Participant, unless the applicable
Award Agreement states otherwise, (i) "Disability," as defined in any employment
or consulting agreement between the Participant and the Service Recipient in
effect at the time of such Termination; or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of
"Disability" contained therein), a condition entitling the Participant to
receive benefits under a long-term disability plan of the Company or an
Affiliate, or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced. Any determination of whether Disability exists shall be made by the
Company in its sole and absolute discretion.

        (p)   "Effective Date" means May 16, 2016.

        (q)   "Eligible Director" means a person who is (i) with respect to
actions intended to obtain an exemption from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 under the Exchange Act, a "non-employee director" within
the meaning of Rule 16b-3 under the Exchange Act; and (ii) with respect to
actions intended to obtain the exception for performance-based compensation
under Section 162(m) of the Code, an "outside director" within the meaning of
Section 162(m) of the Code.

        (r)   "Eligible Person" means any (i) individual employed by the Company
or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director or
officer of the Company or an Affiliate; (iii) consultant or advisor to the
Company or an Affiliate who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan. Solely for purposes of this
Section 2(q), "Affiliate" shall be limited to: (1) a Subsidiary; (2) any parent
corporation of the Company within the meaning of Section 424(e) of the Code
("Parent"); (3) any corporation, trade or business of which 50% or more of the
combined voting power of such entity's outstanding securities is directly or
indirectly controlled by the Company or any Subsidiary or Parent; or (4) any
corporation, trade or business which, directly or indirectly, controls 50% or
more of the combined voting power of the outstanding securities of the Company.

        (s)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

        (t)    "Exchange Provision" means Section 3.6 of the LLC Agreement.

        (u)   "Exercise Price" has the meaning given such term in Section 7(b)
of the Plan.

        (v)   "Fair Market Value" means, on a given date, if (i) the Common
Stock is listed on a national securities exchange, the closing sales price of
the Common Stock reported on the primary exchange on

3

--------------------------------------------------------------------------------



which the Common Stock is listed and traded on such date, or, if there are no
such sales on that date, then on the last preceding date on which such sales
were reported; (ii) the Common Stock is not listed on any national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the average between the closing bid price and ask price reported on such date,
or, if there is no such sale on that date, then on the last preceding date on
which a sale was reported; or (iii) the Common Stock is not listed on a national
securities exchange or quoted in an inter-dealer quotation system on a last sale
basis, the amount determined by the Committee in good faith to be the fair
market value of the Common Stock.

        (w)  "Immediate Family Members" has the meaning given such term in
Section 14(b) of the Plan.

        (x)   "Incentive Stock Option" means an Option which is designated by
the Committee as an incentive stock option as described in Section 422 of the
Code and otherwise meets the requirements set forth in the Plan.

        (y)   "Indemnifiable Person" has the meaning given such term in
Section 4(e) of the Plan.

        (z)   "LLC Agreement" means the Amended and Restated Limited Liability
Company Agreement of Adeptus Health, LLC.

        (aa) "LLC Units" means the Units (as defined in the LLC Agreement) of
Adeptus Health LLC.

        (bb) "Negative Discretion" means the discretion authorized by the Plan
to be applied by the Committee to eliminate or reduce the size of a an Other
Cash-Based Award that is designated as a Performance Compensation Award
consistent with Section 162(m) of the Code.

        (cc) "Nonqualified Stock Option" means an Option which is not designated
by the Committee as an Incentive Stock Option.

        (dd) "Non-Employee Director" means a member of the Board who is not an
employee of the Company or any Affiliate; provided, that for solely for purposes
of this definition, an individual shall not fail to constitute a Non-Employee
Director solely due to the fact that such individual is employed by a direct or
indirect shareholder of the Company, provided that such individual is not
employed by the Company or any of its Subsidiaries.

        (ee) "NYSE" means the New York Stock Exchange.

        (ff)  "Option" means an Award granted under Section 7 of the Plan.

        (gg) "Option Period" has the meaning given such term in Section 7(c) of
the Plan.

        (hh) "Original Plan" has the meaning given to such term in Section 1(b)
of the Plan.

         (ii)  "Other Cash-Based Award" means an Award that is not a Stock
Appreciation Right or Restricted Stock Unit granted under Section 10 of the Plan
that is denominated and/or payable in cash.

        (jj)   "Other Equity-Based Award" means an Award that is not an Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or Performance
Compensation Award that is granted under Section 10 of the Plan and is
(i) payable by delivery of Common Stock and/or (ii) measured by reference to the
value of Common Stock.

        (kk) "Participant" means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

        (ll)   "Performance Compensation Award" means any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

4

--------------------------------------------------------------------------------



        (mm)  "Performance Criteria" means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

        (nn) "Performance Formula" means, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

        (oo) "Performance Goals" means, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

        (pp) "Performance Period" means the one or more periods of time of not
less than 12 months, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant's right to, and the payment of, a Performance Compensation Award.

        (qq) "Permitted Transferee" has the meaning set forth in Section 14(b)
of the Plan.

        (rr)  "Person" means any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

        (ss)  "Plan" means this Amended and Restated Adeptus Health Inc. 2014
Omnibus Incentive Plan, as it may be amended or restated from time to time.

        (tt)  "Restricted Period" means the period of time determined by the
Committee during which an Award is subject to restrictions, including vesting
conditions.

        (uu) "Restricted Stock" means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

       (vv)  "Restricted Stock Unit" means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

        (ww)  "SAR Period" has the meaning given such term in Section 8(c) of
the Plan.

       (xx)  "Securities Act" means the Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

        (yy) "Service Recipient" means, with respect to a Participant holding a
given Award, either the Company or an Affiliate of the Company by which the
original recipient of such Award is, or following a Termination was most
recently, principally employed or to which such original recipient provides, or
following a Termination was most recently providing, services, as applicable.

        (zz) "Stock Appreciation Right" or "SAR" means an Award granted under
Section 8 of the Plan.

        (aaa)  "Strike Price" has the meaning given such term in Section 8(b) of
the Plan.

        (bbb)  "Subsidiary" means, with respect to any specified Person:

          (i)  any corporation, association or other business entity of which
more than 50% of the total voting power of shares of such entity's voting
securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders' agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

5

--------------------------------------------------------------------------------





         (ii)  any partnership (or any comparable foreign entity) (A) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (B) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

        (ccc)  "Substitute Awards" has the meaning given such term in
Section 5(e) of the Plan.

        (ddd)  "Sub-Plans" means, any sub-plan to this Plan that has been
adopted by the Board or the Committee for the purpose of permitting the offering
of Awards to employees of certain Designated Foreign Subsidiaries or otherwise
outside the United States of America, with each such sub-plan designed to comply
with local laws applicable to offerings in such foreign jurisdictions. Although
any Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

        (eee)  "Termination" means the termination of a Participant's employment
or service, as applicable, with the Service Recipient for any reason.

        3.    Effective Date; Duration.    The Plan shall be effective as of the
Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

        4.    Administration.    

        (a)   The Committee shall administer the Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under the Plan) or necessary to obtain
the exception for performance-based compensation under Section 162(m) of the
Code, as applicable, it is intended that each member of the Committee shall, at
the time he or she takes any action with respect to an Award under the Plan that
is intended to qualify for the exemptions provided by Rule 16b-3 or to qualify
as performance-based compensation under Section 162(m) of the Code, as
applicable, be an Eligible Director. However, the fact that a Committee member
shall fail to qualify as an Eligible Director shall not invalidate any action by
the Committee that is otherwise valid under the Plan.

        (b)   Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in or exercised for cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (x) adopt Sub-Plans.

6

--------------------------------------------------------------------------------



        (c)   Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of the Company or any Subsidiary the authority to act on behalf of
the Committee with respect to any matter, right, obligation, or election which
is the responsibility of or which is allocated to the Committee herein, and
which may be so delegated as a matter of law, except for grants of Awards to
Persons (i) who are Non-Employee Directors, (ii) who are subject to Section 16
of the Exchange Act, or (iii) who are, or could reasonably be expected to be,
"covered employees" for purposes of Section 162(m) of the Code.

        (d)   Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or Award Agreements shall be within the sole discretion of
the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, the Company, any of its
Affiliates, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

        (e)   No member of the Board, the Committee or any employee or agent of
the Company or any Subsidiary (each such Person, an "Indemnifiable Person")
shall be liable for any action taken or omitted to be taken or any determination
made with respect to the Plan or any Award hereunder (unless constituting fraud
or a willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys' fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
Agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company's approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company's choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person's fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company's Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the Company's or any Subsidiary's organizational
documents, as a matter of law, individual indemnification agreement or contract
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

7

--------------------------------------------------------------------------------



        (f)    Notwithstanding anything to the contrary contained in the Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards. Any such actions by
the Board shall be subject to the applicable rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.

        5.    Grant of Awards; Shares Subject to the Plan; Limitations.    

        (a)   The Committee may, from time to time, grant Awards to one or more
Eligible Persons.

        (b)   Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan, no more than 1,033,500
shares of Common Stock (the "Absolute Share Limit") shall be available for
Awards under the Plan; (ii) subject to Section 12 of the Plan, grants of Options
or SARs under the Plan in respect of no more than 70,200 shares of Common Stock
may be made to any individual Participant during any single fiscal year of the
Company (for this purpose, if a SAR is granted in tandem with an Option (such
that the SAR expires with respect to the number of shares of Common Stock for
which the Option is exercised), only the shares underlying the Option shall
count against this limitation); (iii) subject to Section 12 of the Plan, no more
than the number of shares of Common Stock equal to the Absolute Share Limit may
be issued in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; (iv) subject to Section 12 of the Plan, no more than
100,000 shares of Common Stock may be issued in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any individual Participant for a single fiscal year
during a Performance Period (or with respect to each single fiscal year in the
event a Performance Period extends beyond a single fiscal year), or in the event
such share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the maximum number of shares of Common Stock
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed $300,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes); and (vi) the maximum amount that can be paid
to any individual Participant for a single fiscal year during a Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year) pursuant to a Performance
Compensation Award denominated in cash (described in Section 11(a) of the Plan)
shall be $3,000,000.

        (c)   Other than with respect to Substitute Awards, to the extent that
an Award expires or is canceled, forfeited, terminated, settled in cash, or
otherwise is settled without delivery to the Participant of the full number of
shares of Common Stock to which the Award related, the undelivered shares will
again be available for grant. Shares of Common Stock withheld in payment of the
exercise price or taxes relating to an Award and shares equal to the number of
shares surrendered in payment of any Exercise Price or Strike Price, or taxes
relating to an Award, shall be deemed to constitute shares not issued to the
Participant and shall be deemed to again be available for Awards under the Plan;
provided, however, that such shares shall not become available for issuance
hereunder if either: (i) the applicable shares are withheld or surrendered
following the termination of the Plan; or (ii) at the time the applicable shares
are withheld or surrendered, it would constitute a material revision of the Plan
subject to stockholder approval under any then-applicable rules of the national
securities exchange on which the Common Stock is listed.

8

--------------------------------------------------------------------------------



        (d)   Shares of Common Stock issued by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase or a
combination of the foregoing.

        (e)   Awards may, in the sole discretion of the Committee, be granted
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity directly or indirectly acquired by the Company
or with which the Company combines ("Substitute Awards"). Substitute Awards
shall not be counted against the Absolute Share Limit; provided, that Substitute
Awards issued in connection with the assumption of, or in substitution for,
outstanding options intended to qualify as "incentive stock options" within the
meaning of Section 422 of the Code shall be counted against the aggregate number
of shares of Common Stock available for Awards of Incentive Stock Options under
the Plan. Subject to applicable stock exchange requirements, available shares
under a stockholder approved plan of an entity directly or indirectly acquired
by the Company or with which the Company combines (as appropriately adjusted to
reflect the acquisition or combination transaction) may be used for Awards under
the Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

        6.    Eligibility.    Participation in the Plan shall be limited to
Eligible Persons.

        7.    Options.    

        (a)    General.    Each Option granted under the Plan shall be evidenced
by an Award Agreement, which agreement need not be the same for each
Participant. Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company and its Affiliates, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

        (b)    Exercise Price.    Except as otherwise provided by the Committee
in the case of Substitute Awards, the exercise price ("Exercise Price") per
share of Common Stock for each Option shall not be less than 100% of the Fair
Market Value of such share (determined as of the Date of Grant); provided,
however, that in the case of an Incentive Stock Option granted to an employee
who, at the time of the grant of such Option, owns stock representing more than
10% of the voting power of all classes of stock of the Company or any Affiliate,
the Exercise Price per share shall be no less than 110% of the Fair Market Value
per share on the Date of Grant.

        (c)   Vesting and Expiration; Termination.

          (i)  Options shall vest and become exercisable in such manner and on
such date or dates or upon such events as determined by the Committee; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may in its sole discretion accelerate the

9

--------------------------------------------------------------------------------



vesting of any Options at any time and for any reason. Options shall expire upon
a date determined by the Committee, not to exceed 10 years (the "Option
Period"); provided, that if the Option Period (other than in the case of an
Incentive Stock Option) would expire at a time when trading in the shares of
Common Stock is prohibited by the Company's insider trading policy (or
Company-imposed "blackout period"), then the Option Period shall be
automatically extended until the 30th day following the expiration of such
prohibition. Notwithstanding the foregoing, in no event shall the Option Period
exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Affiliate.

         (ii)  Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant's Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant's Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); and (C) a Participant's Termination for
any other reason, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for 90 days thereafter (but in no event beyond the expiration
of the Option Period).

        (d)    Method of Exercise and Form of Payment.    No shares of Common
Stock shall be issued pursuant to any exercise of an Option until payment in
full of the Exercise Price therefor is received by the Company and the
Participant has paid to the Company an amount equal to any Federal, state, local
and non-U.S. income, employment and any other applicable taxes required to be
withheld. Options which have become exercisable may be exercised by delivery of
written or electronic notice of exercise to the Company (or telephonic
instructions to the extent provided by the Committee) in accordance with the
terms of the Option accompanied by payment of the Exercise Price. The Exercise
Price shall be payable: (i) in cash, check, cash equivalent and/or shares of
Common Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual issuance of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest;
or (ii) by such other method as the Committee may permit in its sole discretion,
including, without limitation (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price; (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted "cashless exercise" pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) a "net exercise"
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price. Any fractional shares of Common Stock shall be settled in cash.

        (e)    Notification upon Disqualifying Disposition of an Incentive Stock
Option.    Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and

10

--------------------------------------------------------------------------------



in accordance with procedures established by the Committee, retain possession,
as agent for the applicable Participant, of any Common Stock acquired pursuant
to the exercise of an Incentive Stock Option until the end of the period
described in the preceding sentence, subject to complying with any instructions
from such Participant as to the sale of such Common Stock.

        (f)    Compliance With Laws, etc.    Notwithstanding the foregoing, in
no event shall a Participant be permitted to exercise an Option in a manner
which the Committee determines would violate the Sarbanes-Oxley Act of 2002, as
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.

        8.    Stock Appreciation Rights.    

        (a)    General.    Each SAR granted under the Plan shall be evidenced by
an Award Agreement. Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. Any Option granted
under the Plan may include tandem SARs. The Committee also may award SARs to
Eligible Persons independent of any Option.

        (b)    Strike Price.    Except as otherwise provided by the Committee in
the case of Substitute Awards, the strike price ("Strike Price") per share of
Common Stock for each SAR shall not be less than 100% of the Fair Market Value
of such share (determined as of the Date of Grant). Notwithstanding the
foregoing, a SAR granted in tandem with (or in substitution for) an Option
previously granted shall have a Strike Price equal to the Exercise Price of the
corresponding Option.

        (c)   Vesting and Expiration; Termination.

          (i)  A SAR granted in connection with an Option shall become
exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable in such manner and on such date or
dates or upon such events as determined by the Committee; provided, however,
that notwithstanding any such vesting dates or events, the Committee may in its
sole discretion accelerate the vesting of any SAR at any time and for any
reason. SARs shall expire upon a date determined by the Committee, not to exceed
10 years (the "SAR Period"); provided, that if the SAR Period would expire at a
time when trading in the shares of Common Stock is prohibited by the Company's
insider trading policy (or Company-imposed "blackout period"), the SAR Period
shall be automatically extended until the 30th day following the expiration of
such prohibition.

         (ii)  Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant's Termination by the
Service Recipient for Cause, all outstanding SARs granted to such Participant
shall immediately terminate and expire; (B) a Participant's Termination due to
death or Disability, each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the SAR Period); and (C) a Participant's Termination for any other
reason, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for 90 days thereafter (but in no event beyond the expiration of the
SAR Period).

11

--------------------------------------------------------------------------------







        (d)    Method of Exercise.    SARs which have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

        (e)    Payment.    Upon the exercise of a SAR, the Company shall pay to
the Participant an amount equal to the number of shares subject to the SAR that
are being exercised multiplied by the excess of the Fair Market Value of one
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Federal, state, local and non-U.S. income, employment and any other
applicable taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Any fractional shares of Common Stock
shall be settled in cash.

        9.    Restricted Stock and Restricted Stock Units.    

        (a)    General.    Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement. Each Restricted Stock and
Restricted Stock Unit so granted shall be subject to the conditions set forth in
this Section 9, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.

        (b)    Stock Certificates and Book-Entry; Escrow or Similar
Arrangement.    Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued or
shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company's directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 14(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, the
Participant generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than or in addition to the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within 15 days following the
date on which the restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate). To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company. A Participant
shall have no rights or privileges as a stockholder as to Restricted Stock
Units.

        (c)    Vesting; Termination.    

          (i)  Restricted Stock and Restricted Stock Units vest, and any
applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such events determined by the Committee; provided, however, that
notwithstanding any such dates or events, the Committee may in its sole
discretion accelerate the vesting of any Restricted Stock or

12

--------------------------------------------------------------------------------



Restricted Stock Unit or the lapsing of any applicable Restricted Period at any
time and for any reason.

         (ii)  Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of a Participant's Termination for any
reason prior to the time that such Participant's Restricted Stock or Restricted
Stock Units, as applicable, have vested (A) all vesting with respect to such
Participant's Restricted Stock or Restricted Stock Units shall cease and
(B) unvested shares of Restricted Stock and unvested Restricted Stock Units, as
applicable, shall be forfeited to the Company by the Participant, for no
consideration, as of the date of such Termination.

        (d)    Issuance of Restricted Stock and Settlement of Restricted Stock
Units.    

          (i)  Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall issue to the Participant, or
his or her beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

         (ii)  Unless otherwise provided by the Committee in an Award Agreement
or otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant,
or his or her beneficiary, without charge, one share of Common Stock (or other
securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (ii) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of Restricted Stock Units, the
amount of such payment shall be equal to the Fair Market Value per share of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to such Restricted Stock Units. To the extent provided in an Award Agreement,
the holder of outstanding Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock) either in cash or, at the sole discretion
of the Committee, in shares of Common Stock having a Fair Market Value equal to
the amount of such dividends (and interest may, in the sole discretion of the
Committee, be credited on the amount of cash dividend equivalents at a rate and
subject to such terms as determined by the Committee), which accumulated
dividend equivalents (and interest thereon, if applicable) shall be payable at
the same time as the underlying Restricted Stock Units are settled following the
release of restrictions on such Restricted Stock Units, and, if such Restricted
Stock Units are forfeited, the Participant shall have no right to such dividend
equivalent payments.

13

--------------------------------------------------------------------------------



        (e)    Legends on Restricted Stock.    Each certificate, if any, or
book-entry representing Restricted Stock awarded under the Plan, shall bear a
legend or book-entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF [THIS CERTIFICATE AND] THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AMENDED AND RESTATED ADEPTUS HEALTH INC. 2014
OMNIBUS INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN ADEPTUS
HEALTH INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE
AT THE PRINCIPAL EXECUTIVE OFFICES OF ADEPTUS HEALTH INC.

        10.    Other Equity-Based Awards and Other Cash-Based Awards.    The
Committee may grant Other Equity-Based Awards and Other Cash-Based Awards under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and dependent on such conditions as the Committee shall from time to
time in its sole discretion determine. Each Other Equity-Based Award granted
under the Plan shall be evidenced by an Award Agreement and each Other
Cash-Based Award granted under the Plan shall be evidenced in such form as the
Committee may determine from time to time. Each Other Equity-Based Award or
Other Cash-Based Award, as applicable, so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement or other form evidencing such Award, including, without
limitation, those set forth in Section 14(a) of the Plan.

        11.    Performance Compensation Awards.    

        (a)    General.    The Committee shall have the authority, at or before
the time of grant of any Award, to designate such Award as a Performance
Compensation Award intended to qualify as "performance-based compensation" under
Section 162(m) of the Code. Notwithstanding anything in the Plan to the
contrary, if the Company determines that a Participant who has been granted an
Award designated as a Performance Compensation Award is not (or is no longer) a
"covered employee" (within the meaning of Section 162(m) of the Code), the terms
and conditions of such Award may be modified without regard to any restrictions
or limitations set forth in this Section 11 (but subject otherwise to the
provisions of Section 13 of the Plan).

        (b)    Discretion of Committee with Respect to Performance Compensation
Awards.    With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply and the
Performance Formula(e). Within the first 90 days of a Performance Period (or,
within any other maximum period allowed under Section 162(m) of the Code), the
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence and record the same in
writing.

        (c)    Performance Criteria.    The Performance Criteria that will be
used to establish the Performance Goal(s) may be based on the attainment of
specific levels of performance of the Company (and/or one or more Affiliates,
divisions or operational and/or business units, product lines, brands, business
segments, administrative departments, or any combination of the foregoing) and
shall be limited to the following, which may be determined in accordance with
generally accepted accounting principles ("GAAP") or on a non-GAAP basis:
(i) net earnings, net income (before or after taxes) or consolidated net income;
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or net revenue growth; (iv) gross revenue or gross revenue growth, gross
profit or gross profit growth; (v) net operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on investment,
assets, capital, employed capital,

14

--------------------------------------------------------------------------------



invested capital, equity, or sales); (vii) cash flow measures (including, but
not limited to, operating cash flow, free cash flow, or cash flow return on
capital), which may but are not required to be measured on a per share basis;
(viii) actual or adjusted earnings before or after interest, taxes, depreciation
and/or amortization without or without adjustment for specified items (including
EBIT, EBITDA and adjusted EBITDA); (ix) gross or net operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total stockholder return); (xii) expense targets or cost reduction
goals, general and administrative expense savings; (xiii) operating efficiency;
(xiv) objective measures of customer/client satisfaction; (xv) working capital
targets; (xvi) measures of economic value added or other 'value creation'
metrics; (xvii) enterprise value; (xviii) sales; (xix) stockholder return;
(xx) customer/client retention; (xxi) competitive market metrics;
(xxii) employee retention; (xxiii) objective measures of personal targets, goals
or completion of projects (including but not limited to succession and hiring
projects, completion of specific acquisitions, dispositions, reorganizations or
other corporate transactions or capital-raising transactions, expansions of
specific business operations and meeting divisional or project budgets);
(xxiv) comparisons of continuing operations to other operations; (xxv) market
share; (xxvi) cost of capital, debt leverage year-end cash position or book
value; (xxvii) strategic objectives; or (xxviii) any combination of the
foregoing. Any one or more of the Performance Criteria may be stated as a
percentage of another Performance Criteria, or used on an absolute or relative
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, within
any other maximum period allowed under Section 162(m) of the Code), define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period.

        (d)    Modification of Performance Goal(s).    In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Criteria without obtaining stockholder approval
of such alterations, the Committee shall have sole discretion to make such
alterations without obtaining stockholder approval. Unless otherwise determined
by the Committee at the time a Performance Compensation Award is granted, the
Committee shall, during the first 90 days of a Performance Period (or, within
any other maximum period allowed under Section 162(m) of the Code), or at any
time thereafter to the extent the exercise of such authority at such time would
not cause the Performance Compensation Awards granted to any Participant for
such Performance Period to fail to qualify as "performance-based compensation"
under Section 162(m) of the Code, specify adjustments or modifications to be
made to the calculation of a Performance Goal for such Performance Period, based
on and in order to appropriately reflect the following events: (i) asset
write-downs; (ii) litigation or claim judgments or settlements; (iii) the effect
of changes in tax laws, accounting principles, or other laws or regulatory rules
affecting reported results; (iv) any reorganization and restructuring programs;
(v) acquisitions or divestitures; (vi) any other specific, unusual or
nonrecurring events, or objectively determinable category thereof; (vii) foreign
exchange gains and losses; (viii) discontinued operations and nonrecurring
charges; and (ix) a change in the Company's fiscal year.

15

--------------------------------------------------------------------------------



        (e)    Payment of Performance Compensation Awards.    

        (i)    Condition to Receipt of Payment.    Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company on
the last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

        (ii)    Limitation.    Unless otherwise provided in the applicable Award
Agreement, a Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some portion of such
Participant's Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.

        (iii)    Certification.    Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the amount of each Participant's Performance
Compensation Award actually payable for the Performance Period and, in so doing,
may apply Negative Discretion.

        (iv)    Use of Negative Discretion.    In determining the actual amount
of an individual Participant's Performance Compensation Award for a Performance
Period, if such Performance Compensation Award is an Other Cash-Based Award, the
Committee may reduce or eliminate the amount of such Performance Compensation
Award earned under the Performance Formula in the Performance Period through the
use of Negative Discretion. Unless otherwise provided in the applicable Award
Agreement, the Committee shall not have the discretion to: (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

        (f)    Timing of Award Payments.    Unless otherwise provided in the
applicable Award Agreement, Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11. Any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (i) with respect to a Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (ii) with respect to a Performance
Compensation Award that is payable in shares of Common Stock, by an amount
greater than the appreciation of a share of Common Stock from the date such
Award is deferred to the payment date. Any Performance Compensation Award that
is deferred and is otherwise payable in shares of Common Stock shall be credited
(during the period between the date as of which the Award is deferred and the
payment date) with dividend equivalents (in a manner consistent with the
methodology set forth in the last sentence of Section 9(d)(ii) of the Plan).

        12.    Changes in Capital Structure and Similar
Events.    Notwithstanding any other provision in this Plan to the contrary, the
following provisions shall apply to all Awards granted hereunder (other than
Other Cash-Based Awards):

        (a)    General.    In the event of (i) any dividend (other than regular
cash dividends) or other distribution (whether in the form of cash, shares of
Common Stock, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation,

16

--------------------------------------------------------------------------------



split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event (including, without limitation, a
Change in Control) that affects the shares of Common Stock or (ii) unusual or
nonrecurring events affecting the Company, any Affiliate, including changes in
applicable rules, rulings, regulations or other requirements that the Committee
determines, in its sole discretion, could result in substantial dilution or
enlargement of the rights intended to be granted to, or available for,
Participants, the Committee shall make such proportionate substitution or
adjustment, if any, as it deems equitable, to any or all of: (A) the Absolute
Share Limit, or any other limit applicable under the Plan with respect to the
number of Awards which may be granted hereunder; (B) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan (including, without
limitation, adjusting any or all of the limitations under Section 5 of the
Plan); and (C) the terms of any outstanding Award, including, without
limitation, (1) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate; (2) the Exercise Price
or Strike Price with respect to any Award; or (3) any applicable performance
measures (including, without limitation, Performance Criteria and Performance
Goals); provided, however, that in the case of any "equity restructuring"
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment under this
Section 12 shall be conclusive and binding for all purposes.

        (b)    Change in Control.    Without limiting the foregoing, except as
may otherwise be provided in an Award Agreement, in connection with any Change
in Control, the Committee may, in its sole discretion, provide for any one or
more of the following:

          (i)  substitution or assumption of Awards, or to the extent that the
surviving entity (or Affiliate thereof) of such Change in Control is unwilling
to permit the substitution or assumption of the Awards, full acceleration of
vesting of any time-vested Awards, and acceleration of any performance-vested
awards (including Performance Compensation Awards) based on actual performance
through the date of such Change in Control, or in lieu of such acceleration for
Awards subject to exercise, establishment of a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise any such
outstanding Awards prior to the occurrence of the Change in Control (and any
such Award not so exercised shall terminate upon the occurrence of the Change in
Control);

         (ii)  cancellation of any one or more outstanding Awards and payment to
the holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event) the value of such Awards, if any, as
determined by the Committee (which value, if applicable, may be based upon the
price per share of Common Stock received or to be received by other stockholders
of the Company in such event), including, without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market

17

--------------------------------------------------------------------------------



Value of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor); and

        (iii)  subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code, conversion or replacement of any Award
that is not vested as of the occurrence of such event into or with the right to
receive a payment, based on the value of the Award (as determined consistent
with clause (ii) above), which is subject to continued vesting on the same basis
as the vesting requirements applicable to such converted or replaced Award.

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

        (c)    Other Requirements.    Any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a "modification" within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 12 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes. Prior to any
payment or adjustment contemplated under this Section 12, the Committee may
require a Participant to (i) represent and warrant as to the unencumbered title
to his Awards; (ii) bear such Participant's pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Common Stock, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code; and (iii) deliver
customary transfer documentation as reasonably determined by the Committee.

        (d)    Fractional Shares.    Any adjustment provided under this
Section 12 may provide for the elimination of any fractional share that might
otherwise become subject to an Award.

        13.    Amendments and Termination.    

        (a)    Amendment and Termination of the Plan.    The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that no such amendment, alteration, suspension, discontinuation
or termination shall be made without stockholder approval if: (i) such approval
is necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 12 of the Plan) or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 13(b) of the Plan without stockholder approval.

18

--------------------------------------------------------------------------------





        (b)    Amendment of Award Agreements.    The Committee may, to the
extent consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant's
Termination); provided that, other than pursuant to Section 12, any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
stockholder approval, except as otherwise permitted under Section 12 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR and (iii) the Committee may not take any other action which is
considered a "repricing" for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.

        14.    General.    

        (a)    Award Agreements.    Each Award under the Plan (other than an
Other Cash-Based Award) shall be evidenced by an Award Agreement, which shall be
delivered to the Participant and shall specify the terms and conditions of the
Award and any rules applicable thereto, including, without limitation, the
effect on such Award of the death, Disability or Termination of a Participant,
or of such other events as may be determined by the Committee. For purposes of
the Plan, an Award Agreement may be in any such form (written or electronic) as
determined by the Committee (including, without limitation, a Board or Committee
resolution, an employment agreement, a notice, a certificate or a letter)
evidencing the Award. The Committee need not require an Award Agreement to be
signed by the Participant or a duly authorized representative of the Company.

        (b)    Nontransferability.    (i) Each Award shall be exercisable only
by a Participant during the Participant's lifetime, or, if permissible under
applicable law, by the Participant's legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (including, without limitation, except as may be
prohibited by applicable law, pursuant to a domestic relations order) other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

         (ii)  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any person who is a "family member" of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the "Immediate Family
Members"); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; (C) a partnership or limited liability company whose
only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) a beneficiary to whom donations are eligible to be
treated as "charitable contributions" for federal income tax purposes;

19

--------------------------------------------------------------------------------



(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a "Permitted Transferee"); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

        (iii)  The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that: (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
Termination of the Participant under the terms of the Plan and the applicable
Award Agreement shall continue to be applied with respect to the Participant,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award Agreement.

        (c)    Dividends and Dividend Equivalents.    The Committee in its sole
discretion may provide a Participant as part of an Award with dividends,
dividend equivalents, or similar payments in respect of Awards, payable in cash,
shares of Common Stock, other securities, other Awards or other property, on a
current or deferred basis, on such terms and conditions as may be determined by
the Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs; or (ii) unearned Performance Compensation Awards or other
unearned Awards subject to performance conditions (other than or in addition to
the passage of time) (although dividends, dividend equivalents or other similar
payments may be accumulated in respect of unearned Awards and paid within
15 days after such Awards are earned and become payable or distributable).

        (d)    Tax Withholding.    

          (i)  A Participant shall be required to pay an amount in cash (by
check or wire transfer) to the Company or one or more of its Subsidiaries, as
applicable, or the Company and any of its Subsidiaries shall have the right and
is hereby authorized to withhold from any compensation or other amounts owing to
a Participant, the amount of any income, employment and/or other applicable
taxes that are required to be withheld in respect of an Award, its exercise,
vesting or settlement, or any payment or transfer under an Award or under the
Plan and the Company and any of its Subsidiaries shall have the right to take
such other actions as may be necessary in the opinion of the Committee or its
designee to satisfy all obligations for the payment of such required
withholding.

         (ii)  Without limiting the generality of clause (i) above, to the
extent that the required withholding contemplated in clause (i) above is to be
made in a form other than in cash or cash equivalents, the Committee may (but is
not obligated to), in its sole discretion, permit or require a Participant to
satisfy, in whole or in part, the foregoing withholding liability by

20

--------------------------------------------------------------------------------



(A) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) that have been held by the Participant for at least
six (6) months (or such other period as established from time to time by the
Committee in order to avoid adverse accounting treatment under applicable
accounting standards) having a Fair Market Value equal to such withholding
liability or (B) having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability.

        (iii)  The Committee, in consideration of applicable accounting
standards, has full discretion to allow Participants to elect to have the
Company withhold shares of Common Stock for taxes at an amount greater than the
applicable minimum required statutory withholding liability (but in no event in
excess of the maximum statutory withholding requirements in a Participant's
relevant tax jurisdictions).

        (e)    No Claim to Awards; No Rights to Continued Employment;
Waiver.    No employee of the Company or any Affiliate, or other person, shall
have any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee's determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any Affiliate, nor shall it be construed as giving any Participant any rights to
continued service on the Board. The Company or any of its Affiliates may at any
time dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award Agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award Agreement, except to the extent of any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

        (f)    International Participants.    With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expected to be) "covered employees" within the meaning of Section 162(m)
of the Code, the Committee may, in its sole discretion, amend the terms of the
Plan and create or amend Sub-Plans or amend outstanding Awards with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

        (g)    Designation and Change of Beneficiary.    Each Participant may
file with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his or her death. A
Participant may, from time to time, revoke or change his or her beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant's death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
or, if the Participant is unmarried at the time of death, his or her estate.

21

--------------------------------------------------------------------------------



        (h)    Termination.    Except as otherwise provided in an Award
Agreement, unless determined otherwise by the Committee at any point following
such event: (i) neither a temporary absence from employment or service due to
illness, vacation or leave of absence (including, without limitation, a call to
active duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company and its
Affiliates in a non-employee capacity, such change in status shall not be
considered a Termination for purposes of the Plan. Further, unless otherwise
determined by the Committee, in the event that any Service Recipient ceases to
be an Affiliate of the Company (by reason of sale, divestiture, spin-off or
other similar transaction), unless a Participant's employment or service is
transferred to another entity that would constitute a Service Recipient
immediately following such transaction, such Participant shall be deemed to have
suffered a Termination hereunder as of the date of the consummation of such
transaction.

        (i)    No Rights as a Stockholder.    Except as otherwise specifically
provided in the Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares have been issued or delivered to such
person.

        (j)    Government and Other Regulations.    

          (i)  The obligation of the Company to settle Awards in shares of
Common Stock or other consideration shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Common Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received an opinion of counsel (if the Company has
requested such an opinion), satisfactory to the Company, that such shares may be
offered or sold without such registration pursuant to an available exemption
therefrom and the terms and conditions of such exemption have been fully
complied with. The Company shall be under no obligation to register for sale
under the Securities Act any of the shares of Common Stock to be offered or sold
under the Plan. The Committee shall have the authority to provide that all
shares of Common Stock or other securities of the Company or any Affiliate
issued under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the Federal securities laws, or the rules, regulations and
other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted and any other applicable Federal, state, local or non-U.S.
laws, rules, regulations and other requirements, and, without limiting the
generality of Section 9 of the Plan, the Committee may cause a legend or legends
to be put on certificates representing shares of Common Stock or other
securities of the Company or any Affiliate issued under the Plan to make
appropriate reference to such restrictions or may cause such Common Stock or
other securities of the Company or any Affiliate issued under the Plan in
book-entry form to be held subject to the Company's instructions or subject to
appropriate stop transfer orders. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

22

--------------------------------------------------------------------------------



         (ii)  The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company's
acquisition of shares of Common Stock from the public markets, the Company's
issuance of Common Stock to the Participant, the Participant's acquisition of
Common Stock from the Company and/or the Participant's sale of Common Stock to
the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code: (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable), over (II) the aggregate Exercise Price or
Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of issuance of shares of Common Stock (in the case of any
other Award). Such amount shall be delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof; or
(B) in the case of Restricted Stock, Restricted Stock Units or Other
Equity-Based Awards, provide the Participant with a cash payment or equity
subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Restricted Stock, Restricted Stock Units or
Other Equity-Based Awards, or the underlying shares in respect thereof.

        (k)    No Section 83(b) Elections Without Consent of Company.    No
election under Section 83(b) of the Code or under a similar provision of law may
be made unless expressly permitted by the terms of the applicable Award
Agreement or by action of the Committee in writing prior to the making of such
election. If a Participant, in connection with the acquisition of shares of
Common Stock under the Plan or otherwise, is expressly permitted to make such
election and the Participant makes the election, the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service or other governmental authority, in addition
to any filing and notification required pursuant to Section 83(b) of the Code or
other applicable provision.

        (l)    Payments to Persons Other Than Participants.    If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his or her affairs because of illness or accident, or is a
minor, or has died, then any payment due to such person or his or her estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to his or
her spouse, child, relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Committee and the
Company therefor.

        (m)    Nonexclusivity of the Plan.    Neither the adoption of this Plan
by the Board nor the submission of this Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.

        (n)    No Trust or Fund Created.    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand. No provision of
the Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain

23

--------------------------------------------------------------------------------



separate bank accounts, books, records or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees under general law.

        (o)    Reliance on Reports.    Each member of the Committee and each
member of the Board shall be fully justified in acting or failing to act, as the
case may be, and shall not be liable for having so acted or failed to act in
good faith, in reliance upon any report made by the independent public
accountant of the Company and its Affiliates and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself.

        (p)    Relationship to Other Benefits.    No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan or as required by
applicable law.

        (q)    Governing Law.    The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

        (r)    Severability.    If any provision of the Plan or any Award or
Award Agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any person or entity or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

        (s)    Obligations Binding on Successors.    The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

        (t)    409A of the Code.    

          (i)  Notwithstanding any provision of the Plan to the contrary, it is
intended that the provisions of this Plan comply with Section 409A of the Code,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered "deferred compensation"
subject to Section 409A of the Code, references in the Plan to "termination of
employment" (and substantially similar phrases) shall mean "separation from
service" within the meaning of Section 409A of the Code. For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as separate payments.

         (ii)  Notwithstanding anything in the Plan to the contrary, if a
Participant is a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in

24

--------------------------------------------------------------------------------



respect of any Awards that are "deferred compensation" subject to Section 409A
of the Code and which would otherwise be payable upon the Participant's
"separation from service" (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six months after the date of such
Participant's "separation from service" or, if earlier, the Participant's date
of death. Following any applicable six month delay, all such delayed payments
will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.

        (iii)  Unless otherwise provided by the Committee in an Award Agreement
or otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered "deferred compensation" subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of "Disability" pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.

        (u)    Clawback/Forfeiture.    Notwithstanding anything to the contrary
contained herein, an Award Agreement may provide that the Committee may in its
sole discretion cancel such Award if the Participant has engaged in or engages
in any Detrimental Activity. The Committee may also provide in an Award
Agreement that if the Participant otherwise has engaged in or engages in any
Detrimental Activity, the Participant will forfeit any gain realized on the
vesting or exercise of such Award, and must repay the gain to the Company. The
Committee may also provide in an Award Agreement that if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Award for any reason (including, without limitation, by reason
of a financial restatement, mistake in calculations or other administrative
error), then the Participant shall be required to repay any such excess amount
to the Company. Without limiting the foregoing, all Awards shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law.

        (v)    Expenses; Gender; Titles and Headings.    The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.

25

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDED AND RESTATED ADEPTUS HEALTH INC. 2014 OMNIBUS INCENTIVE PLAN
